Citation Nr: 0929628	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  09-11 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1941 to 
September 1945.  The Veteran died in March 2008.  The 
appellant is his surviving spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied service connection for 
the cause of the Veteran's death.


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection 
was established for posttraumatic stress disorder (PTSD), 
with a 30 percent rating; tinnitus, with a 10 percent rating; 
bilateral hearing loss, with a 10 percent rating; and an 
appendectomy scar, with a noncompensable rating.

2.  The certificate of death reflects that the Veteran died 
at the age of 92 in March 2008.  The immediate cause of death 
was aspiration pneumonia.  Congestive heart failure was a 
contributing cause of death.

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.



CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the appellant's claim, a 
letter dated July 2008 fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The appellant was notified of the evidence that was 
needed to substantiate her claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the appellant was expected to provide, and that 
VA would assist her in obtaining evidence, but that it was 
ultimately her responsibility to provide VA with any evidence 
pertaining to her claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The appellant was 
notified of her responsibility to submit evidence which 
showed that the Veteran's death was due to a disease or 
injury which had its onset in service, and of what evidence 
was necessary to establish service connection for the cause 
of the Veteran's death.

The Board notes that disability ratings are not applicable to 
dependency and indemnity compensation (DIC) claims.  In the 
present appeal, VA did not provide notice of the criteria 
necessary for establishing an effective date.  However, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In that regard, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim, any questions as to the appropriate 
effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has further held that in the context of a claim for 
DIC benefits, a VCAA notice must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or death; (2) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  See Hupp v. Nicholson, 21 Vet. App. 
(2007).  While the appellant did not receive specific notice 
in this regard, the July 2008 notice letter informed the 
appellant that evidence is needed to show that the Veteran's 
service-connected disability caused or contributed to cause 
his death.  Further, the appellant has presented specific 
argument on her theory regarding the relationship between the 
Veteran's service-connected PTSD and the cause of his death.  
Thus, in this case, a reasonable person could be expected to 
understand what was required to support the claim, and 
accordingly the appellant is found to have had a meaningful 
opportunity to participate effectively in the processing of 
her claim.  Therefore, any error in the content of notice was 
not prejudicial.  See Overton v. Nicholson, 20 Vet. App. 427, 
439 (2006).

In this case, the Veteran's service medical records and all 
VA and private treatment records identified by the appellant 
have been obtained and associated with the claims file.  A VA 
medical opinion was requested and has been associated with 
the claims file.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that the VA opinion obtained in this 
case is adequate as it is predicated on a review of the 
claims folder and medical records contained therein; contains 
a description of the history of the disabilities at issue; 
documents and considers the relevant medical facts and 
principles; and addresses the medical questions raised in 
this case with supporting rationale for the opinions 
provided.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].

The Board concludes that any deficiency in the notice to the 
appellant or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the appellant in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield III.

B.  Law and Analysis

In order to establish service connection for the cause of the 
Veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312. 

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3).

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of 
the Veteran's death to be granted, it must be shown that a 
service-connected disorder caused the death or substantially 
or materially contributed to it.  38 U.S.C.A. § 1310.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  In addition, service connection may be granted for a 
chronic disease, including arteriosclerosis, if manifested to 
a compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  This 
includes disability made chronically worse by service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  Under the regulations currently in effect, VA will 
not concede aggravation unless the baseline level of the 
nonservice-connected disease is established by medical 
evidence prior to aggravation or by the earliest medical 
evidence created between the onset of aggravation and receipt 
of evidence establishing the current level of severity.  See 
38 C.F.R. § 3.310(b) (2008).

The Veteran died at the age of 92 in March 2008.  The 
immediate cause of death was aspiration pneumonia, which had 
an onset 7 days prior to death.  Congestive heart failure was 
listed as a contributing cause of death.

The appellant does not claim nor do the service treatment 
records show any abnormalities or diagnosis for pneumonia or 
other respiratory disease in service, nor do they show any 
abnormalities or diagnosis of the cardiovascular system in 
service or within a year thereafter.  Thus, there is no basis 
upon which to conclude that the Veteran's aspiration 
pneumonia or congestive heart failure were incurred in or 
aggravated during military service.

Rather, the appellant asserts that the Veteran's death was 
caused or otherwise related to his service-connected 
disabilities, particularly PTSD.  The Veteran was assigned a 
30 percent disability rating for PTSD, effective March 2005.

The appellant can attest to factual matters of which she had 
first-hand knowledge,.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the appellant as a layperson 
has not been shown to be capable of making medical 
conclusions, thus, any statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the layperson is competent 
to report what comes to her through her senses, she does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
'veins that are unnaturally distended or abnormally swollen 
and tortuous.' Such symptomatology, the Court concluded, was 
observable and identifiable by lay people. Because varicose 
veins 'may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation.' Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.
 
In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue. 

Thus, although the layperson is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the layperson is not 
competent to provide evidence as to more complex medical 
questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ('a legal concept 
determining whether testimony may be heard and considered') 
and credibility ('a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted')).  See Barr.
 
The issue in this matter does not involve a simple diagnosis.  
See Jandreau; see also Woehlaert.  The appellant is not 
competent to provide more than simple medical observations.  
The Veteran's cause of death may not be diagnosed via lay 
observation alone and the appellant is not competent to 
provide a complex medical opinion regarding cause of death or 
the relationship between the Veteran's service-connected 
disabilities and the diseases that caused death.  See Barr.  
Thus, the appellant's lay assertions are not competent or 
sufficient in this regard.

Private treatment records for the period between 1976 and 
1993 indicate the Veteran was seen for congestive heart 
failure, chest pains, and arrhythmia.  However, these records 
do not indicate that the Veteran's PTSD or mental state were 
factors in these conditions.

The Veteran underwent a private mental health evaluation in 
November 2004.  He was diagnosed with PTSD.  The evaluating 
psychologist did not render an opinion as to the effect of 
the Veteran's PTSD on his physical condition.  With respect 
to physical symptoms, the Veteran reported difficulty 
sleeping.  In a September 2005 amendment to the report, the 
psychologist noted the Veteran reported having several 
episodes per month of feeling apprehension over "losing 
control" or "having a heart attack."

VA treatment records dated September 2005 show the Veteran 
was being treated with Mirtazapine, an anti-depressant.  

In March 2008, the Veteran was diagnosed with bilateral 
pneumonia and hospitalized.  He experienced wheezes in the 
lower bases, and had low oxygenation levels even with oxygen 
treatment.  A swallowing study revealed aspiration.  The 
Veteran's diet was switched to a 2 gram sodium with nectar 
liquid with mechanical soft consistency.  He was placed on a 
BiPAP machine at 40 liters of oxygen.  He passed away on 
March 22.

The appellant submitted a letter from Dr. C., dated May 2008.  
He stated that the Veteran had a long-standing history of 
PTSD, and in his opinion, PTSD contributed to the Veteran's 
medical illness.  Dr. C. stated that the Veteran had a hard 
time coping and dealing with the stress related to his 
medical illness, and he attributed this difficulty to PTSD.  
He stated that the Veteran's emotional response to his 
illness made his heart disease considerably worse.

A VA opinion was provided in August 2008.  The examiner 
reviewed the claims file, and particularly noted the 
circumstances of the Veteran's death, the November 2004 
mental health evaluation, the September 2005 addendum to that 
evaluation, the Veteran's 30 percent disability rating for 
PTSD, and the May 2008 opinion of Dr. C.  The examiner 
further noted that the CPRS (Computerized Patient Record 
System) listed PTSD and depression as problems, and that the 
Veteran had been treated for depression in the past, but that 
he was not being treated for depression at the time of his 
death.  Primary care records for the past year did not yield 
any reports suggesting that PTSD was complicating the 
treatment of the Veteran's physical conditions.  A progress 
note dated April 2007 that showed PTSD symptoms as negative 
was also noted.  The examiner concluded that the Veteran's 
PTSD did not contribute substantially or materially to his 
death.  This opinion is based on the fact that the death 
certificate does not list PTSD as a contributing factor, the 
Veteran was not actively being treated for PTSD, and the 
April 2007 progress note indicated that PTSD symptoms were 
negative.

The appellant submitted an additional letter from Dr. C. 
dated October 2008.  He reiterated that the Veteran had a 
long-standing history of PTSD, and believed that PTSD 
contributed to his death.  However, there was no supporting 
rationale included in this letter.

Based on the evidence of record, the Board finds that service 
connection for the cause of the Veteran's death is not 
warranted.  There is no competent evidence to support a 
conclusion that pneumonia or congestive heart failure were 
incurred in or aggravated by service.  Although the Veteran 
was service-connected for PTSD, the preponderance of the 
evidence leads to the conclusion that PTSD did not contribute 
to his death.  VA treatment records dated September 2005 show 
the Veteran was taking medication to treat depression, but 
March 2008 records do not indicate that the Veteran was being 
treated for PTSD or depression, and there is no other 
evidence to suggest that the Veteran was receiving ongoing 
treatment for PTSD.  Information in the treatment records 
does not suggest that the Veteran's congestive heart failure 
was complicated or aggravated by his service-connected PTSD.  
The Board acknowledges the March 2008 and October 2008 
opinions of Dr. C. suggesting a relationship between PTSD and 
the Veteran's death.  However, these opinions are not 
supported by any other evidence in the claims file.  The 
August 2008 VA opinion concluded that the Veteran's PTSD did 
not substantially or materially contribute to his death, and 
is consistent with the evidence of record, including the 
Veteran's treatment records and death certificate.  
Therefore, service connection for the cause of the Veteran's 
death is not warranted.

The Board sympathizes with the appellant and acknowledges her 
sincere belief that the Veteran's death is related to his 
active military service.  However, the preponderance of the 
evidence is against the claim and the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.102 (2008).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


